DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, EP 2,546,443.
Kim teaches a damper comprising a housing (52a) in which a piston (542) which is connected to a piston rod (56a) is guided in a linearly displaceable manner and divides an interior space in the housing in to two chambers, wherein at least one flow channel (542a) which connects the two chambers to one another is formed in the piston, wherein a throttle element (544a) is provided which, in a damping position, keeps the cross-section…of the throttle element (see figs. 3-4) and wherein the throttle element is pretensioned into the damping position by at least one spring element (element 544a has an intrinsic spring element nature) and the piston is pretensioned via a spring (56a) into a position with the extended piston rod, [Claim 1].
Regarding Claim 4, element 544a is interpreted to be a piston ring.
Regarding Claim 5, see below.

    PNG
    media_image1.png
    303
    627
    media_image1.png
    Greyscale

Regarding Claim 6, see fixing element on pin below.

    PNG
    media_image2.png
    274
    745
    media_image2.png
    Greyscale

Regarding Claim 7, see pot-shaped housing 52 and seal 524 which is adjacent an opening.
Regarding Claim 13, see fig. 3, element 544a which is a piston ring, element 5421a as a first orifice on an inside and a second orifice 542a on the outside.
Regarding Claim 14, step which is provided as a recess below.


    PNG
    media_image3.png
    368
    536
    media_image3.png
    Greyscale

Regarding Claim 15, see fig. 1 which shows the use of a similar damper in the existing prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘443.
Kim silent with regard to the maximum stroke of the damper being less than 6 mm.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the claimed damping range because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of JP 4859066.
All the aspects of the instant invention are disclosed above but for the throttle element and spring element made of different materials.  Kim is silent with regard to the materials used.
JP ‘066 teaches a throttle element 24 and a spring element 20.
At the time of the invention it would have been obvious to provide Kim with a separate spring and throttle elements and have them made of different materials because the spring would ideally be constructed of spring steel whereas the throttle element could be constructed of a cheaper material to make the product more affordable.
Regarding Claim 3¸ JP ‘066 further teaches the throttle element 24 clamped between a holder element 12’ and a spring element 20.
At the time of the invention it would have been further obvious to one of ordinary skill in the art barring any unforeseen result to provide the structures of JP ‘066 above in the Kim damper because that would permit easier replacement of the various elements if one should wear out.

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘443 as applied to claims 1 and 7 above, and further in view of Zimmer, U.S. Patent 10,428,896.
All the aspects of the instant invention are disclosed above but for a seal being displaceably mounted on the housing for volume compensation by the insertion and withdrawal of the piston rod.
Zimmer clearly teaches a piston damper with a volume compensation seal element 71.
[Claim 8].
Regarding Claim 9, see cover 27 of Zimmer which correlates to the cover 524a.
Regarding Claim 11, see steps in cylinder tube visible in fig. 5 and see cover 542a of Kim ‘443.  See steps associated with groove 28 in Zimmer and see cover 27.  
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the arrangement as claimed because that would permit easy assembly and disassembly of compensation seal which provides the advantages set forth above in the rejection of Claim 8.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Zimmer as applied to claims 1, 7 and 9 above, and further in view of Zhu, U.S. Patent 10,145,441.
All the aspects of the instant invention are disclosed above but for the cover having an outer part fixed to the housing and an inner part lying on the seal wherein the outer part is connected to the inner part via at least one spring arm.
Zhu teaches a damper comprising a cover which has an outer part (22) fixed to a housing (4) and an inner part (36) lying on a seal 26/29 and wherein the outer part is connected to the inner part via at least one spring arm (see arms of 22 which are interpreted as “spring arms”).
At the time of the invention it would have been obvious to those of ordinary skill in the art barring any unforeseen result to provide the structures of Zhu in the Kim-Zimmer combination because that allow for easy removal or change out of the seals as necessary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677